Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 26 (Shown in Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “170” has been used to designate both “the exposure area” (paragraph 0102) and “flowchart of the datapath” (paragraph 0066).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 14 is objected to because of the following informalities:  The claim ends with the phrase “…reference point, and” but no additional limitation is provided after “and”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  The claim should read “A method for writing…” rather than “Method for writing…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160013019 A1 (Platzgummer) in view of US 20020000524 A1 (Suzuki).
Regarding Claim 1, Platzgummer discloses a method for computing an exposure pattern for exposing a desired pattern on a target in a charged-particle multi-beam processing apparatus, in which a particle beam is directed to and illuminates a pattern definition device comprising an aperture array composed of a plurality of blanking apertures through which said particle beam penetrates for writing said desired pattern by exposing a multitude of pixels within an image area on the target (paragraph 0002). The method disclosed by Platzgummer utilizes a convolution kernel, said kernel describing a mapping from an element of the graphical representation to a group of pixels, said group of pixels being centered around a nominal position of said element, and calculated a nominal exposure pattern as a pixel raster graphics defined on the multitude of pixels, by convolution of the graphical representation with the convolution kernel (paragraph 0012, steps (ii) and (iii)). Platzgummer further discloses that a variation in beam blur over the exposure field can be expected (paragraph 0119). Homogenization of beam blue can be accomplished by a convolution of the graphical representation of the desired pattern, such as rasterized bitmap data, with an MCK kernel (paragraph 0138). Platzgummer also discloses blur caused by a point spreading function (paragraph 0168). Platzgummer, however, does not disclose determining an elevation of the target and using the elevation data to correct the blue. Suzuki teaches a reticle-focus detector and a charged-particle beam microlithography apparatus. Suzuki teaches that reduced defocus (blur) of the pattern image can result from detection of the axial height position of the reticle (Suzuki, paragraph 0010). The apparatus includes a height detector (Suzuki, paragraph 0013) and the height (i.e. elevation) of the exposure region is measured (Suzuki, paragraph 0022). The height data is used to determine a function, which is used to correct reticle height and/or the illumination beam (Suzuki, paragraph 0154). Platzgummer and Suzuki are analogous art because both references pertain to beam writing methods and apparatuses. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to measure exposure area height (or elevation) and use the elevation data to correct the apparatus, as taught by Suzuki, with the convolution kernel to calculate an exposure pattern, such as the method disclosed by Platzgummer, because reticle height measurements and corrections made based off of height data can result in reticle focus control in real time (Suzuki, paragraph 0012) and thus problems such as pattern-image defocus, magnification deviations, and image rotation can be reduced (Suzuki, paragraph 0008).
Regarding Claim 2, Platzgummer discloses that the area of the aperture array is partitioned into a plurality of sub-areas, where each kernel may be used on a respective sub-area among a plurality of sub-area within the image area, which may be useful in order to consider differences in the point spreading function across the image field (e.g. the blur may vary across the image field). (Platzgummer, paragraph 0029). Since each sub-area may have its own convolution kernel (Platzgummer, paragraph 0029), it is expected that each of steps (i) to (iv) is repeated for each sub-area.
Regarding Claims 3-4, Platzgummer discloses that a scanning stripe exposure strategy is utilized (Platzgummer, paragraph 0096). Fig. 3 and Fig. 7 of Platzgummer shows the stripe patterning in more detail.
Regarding Claims 5-6, Platzgummer discloses that the pattern definition device comprises an aperture array composed of a plurality of blanking apertures (Platzgummer, paragraph 0020). A broad charged particle beam (i.e. a beam sufficiently wide to cover the entire area of the aperture array) is used as the illumination source (Platzgummer, paragraph 0091). A beam array field is projected onto a substrate, the beam array field having widths AX/R and AY/R (AX and AY are the sizes of the aperture array field along the X and Y direction, respectively, and R is a predefined reduction factor) (Platzgummer, paragraph 0094).
Regarding Claim 12, Platzgummer discloses that the various kernels are determined by printing test patterns within a beam array field (Platzgummer, paragraph 0129). The results of the kernel’s test pattern are measured and a corresponding subfield-kernel is generated for compensating the difference from the expected value (Platzgummer, paragraph 0129).
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160013019 A1 (Platzgummer) in view of US 20020000524 A1 (Suzuki) as applied to claim 2 above, and further in view of US 20080266413 A1 (Cohen).
Regarding Claims 7-11, Platzgummer discloses that an anisotropic kernel may be used, and that an anisotropic kernel offers a way to compensate for anisotropy towards the X direction or the Y direction, based on the main axes (Platzgummer, paragraph 0149). However, neither Platzgummer nor Suzuki disclose the anisotropic kernel being calculated based on local blur. Cohen teaches techniques for adjusting the effect of applying kernels to achieve a desired effect on a signal. Cohen teaches that the kernel effect is adjusted to local image characteristics (Cohen, paragraph 0134). The kernel can use a local dynamic range (Cohen, paragraph 0148-0150), which has an effect on the amount of processing done by the kernel (Cohen, paragraph 0151). In other words, the kernels taught by Cohen use information from a local region to determine the amount of correction applied. Platzgummer, Suzuki, and Cohen are analogous art because each reference pertains to image correction methods and devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the local dynamic range taught by Cohen to determine the amount of blur to apply in the method disclosed by Platzgummer (modified to include the teachings of Suzuki) because the local dynamic range creates the desirable effect of lowering the effect of a kernel in local regions where minimal correction is needed, while increasing the effect of a kernel in local regions where more correction is needed (see Cohen, paragraph 0089-0090).
Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160013019 A1 (Platzgummer) in view of US 20020000524 A1 (Suzuki) as applied to claim 1 above, and further in view of US 20200051261 A1 (Tsuruyama).
Regarding Claims 13-15 and 17, Platzgummer, modified to include the teachings of Suzuki, discloses a method according to instant Claim 1. Additionally, Suzuki teaches the use of a height detector (Suzuki, paragraph 0013). However, both references are silent in regards to the limitations recited by instant Claims 13-15. Tsuruyama teaches an image processing device. Tsuruyama teaches that blur shapes change in accordance with a distance to an object (Tsuruyama, paragraph 0051). The device taught by Tsuruyama uses a plurality of convolution kernels to generate a corrected blur (Tsuruyama, paragraph 0060). A blur function is determined and can be expressed as a Gaussian function (Tsuruyama, paragraph 0061). It is taught that the convolution kernels are functions which add different blurs to the target image (Tsuruyama, paragraph 0059). Tsuruyama utilizes a statistical processor which accounts for atmospheric influence (i.e. environmental parameters) (Tsuruyama, paragraph 0099). The statistical strength may be determined by air temperature (i.e. temperature at the location of the target) (Tsuruyama, paragraph 0109). Platzgummer, Suzuki, and Tsuruyama are analogous art because each reference pertains to image correction methods and devices. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a Gaussian function to describe the blur, use the convolution kernels to add blurs to the image, and account for environmental factors such as temperature, as taught by Tsuruyama, when using the method disclosed by Platzgummer (modified to include the teachings of Suzuki) because Gaussian functions are commonly used with convolution kernels (see Platzgummer, paragraph 0111 and Tsuruyama, paragraph 0061-0062), and accounting for environmental factors such as weather conditions can improve the quality of the implemented correction (see Tsuruyama, paragraph 0071 and 0107).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160013019 A1 (Platzgummer) in view of US 20020000524 A1 (Suzuki) as applied to claim 1 above, and further in view of US 20170357153 A1 (US ‘153).
Regarding Claim 16, Platzgummer, when modified to include the teachings of Suzuki, discloses a method according to instant Claim 1. However, neither Platzgummer nor Suzuki disclose a method for writing an exposure pattern on a target in a charged-particle multi-beam processing apparatus. US ‘153 teaches a method for compensating errors cause by variation of pattern exposure in a multi-beam writer. Specifically, US ‘153 teaches a method for writing a desired pattern on a target (US ‘153, paragraph 0034). The method includes the steps of providing a pattern definition device having a plurality of apertures, illuminating said pattern definition device by means of an illuminating wide beam, which traverse the pattern definition device through said apertures thus forming a patterned beam consisting of a corresponding plurality of beamlets, forming the patterned beam into a pattern image on the location of the target, said pattern image comprising the images of at least part of the plurality of apertures covering a number of pattern pixels on the target, and generating a relative movement between the target and the pattern definition device producing a stepwise movement of said pattern image on the target along a path over a region where a beam exposure is to be performed, exposing a plurality of pattern pixels in said region (US ‘153, paragraphs 0035-0038). Platzgummer, Suzuki, and US ‘153 are analogous art because each reference pertains to charged-particle beams and device and methods utilizing such beams. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to perform the writing process taught by US ‘153 in conjunction with the method for computing an exposure pattern disclosed by Platzgummer (modified to include the teachings of Suzuki) because such a writing process is common practice in the prior art (see Platzgummer, paragraph 0002-0003; Suzuki, paragraph 0003-0009; and US ‘153, paragraph 0002-0009).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737       

/PETER L VAJDA/Primary Examiner, Art Unit 1737   
08/12/2022